        Case 1:16-cv-01832-ACA Document 83 Filed 02/06/19 Page 1 of 4                      FILED
                                                                                  2019 Feb-06 PM 12:43
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

SHIRLEY McBRAYER FLOOD, as                    )
PERSONAL REPRESENTATIVE of                    )
THE ESTATE OF DAVID DANIEL                    )
McBRAYER, deceased                            )
                                              )      Case Number:
      Plaintiff                               )
                                              )     1:16-cv-1832-ACA
                                              )
CITY OF JACKSONVILLE,                         )
ALABAMA;                                      )   JURY TRIAL DEMANDED
                                              )
      Defendant                               )


         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
                  TO EXCEED PAGE LIMITATIONS

      Plaintiff respectfully objects to any Reply Brief of the City which exceeds

more than three pages, in addition to the ten pages provided by the Uniform Rules

of this Court.

      The principal ground of the objection is that, contrary to the suggestion of the

Defendant, there is no “argument section” of a Reply Brief to be filed in a summary

judgment action. This Court’s Uniform Initial Order states unequivocally: “The

reply submission, if any, shall consist of only the moving party’s disputes, if any,

with the non-moving party’s additional claimed undisputed facts.” ECM No. 2,

Appendix II, Summary Judgment Requirements, pp. 18-19. Section 3, Moving

Party’s Reply. (emphasis added.)

                                          1
        Case 1:16-cv-01832-ACA Document 83 Filed 02/06/19 Page 2 of 4




      Plaintiff submits that the Summary Judgment Requirements embodied in

Appendix 11, ECM Doc. 2, is dispositive of the Defendant’s Motion to Exclude.

      Assuming that Appendix II means something other than what it

unambiguously says, it worth noting that the Defendant’s Brief in Support of its

Motion for Summary Judgment ignored Appendix II’s requirement that

“statement[s] of allegedly undisputed facts [must b] set out in separately numbered

paragraphs.” ECM No. 2, Id., Section 1, Moving Party’s Initial Statement of Facts,

p. 16. Plaintiff raised no objection with the Court on this ground. If the City’s Brief

had complied with that mandatory provision, its initial brief would have substantially

exceeded thirty-five pages.

      When the City moved to file excess pages in its main brief, Plaintiff did not

oppose. ECM No. 73, Defendant’s Motion to File Excess Pages.

      As was the City’s prerogative, it chose to devote eight and a half (8 ½) of its

thirty-five (35) pages to the allegedly disputed facts; and sixteen (6) pages to its

Argument. ECM No. 77, Defendant’s Brief in Support of Summary Judgment. ECF

No. 73, Defendant’s Summary Judgment Brief, pp. 1-9; pp. 9-35         Plaintiff, in turn

chose to devote 13 ½ pages of her Response Brief to Additional Undisputed and

/Disputed Facts, and 17 pages to Argument. ECM No. 81, Plaintiff’s Response, pp.

5-18; 18-35.




                                          2
        Case 1:16-cv-01832-ACA Document 83 Filed 02/06/19 Page 3 of 4




      Though the laborious fifteen drafts of Plaintiff’s response brief – which

sometime went up to as many as forty (4) pages, counsel eliminated several proposed

facts and arguments to finally arrive at a 35-page brief, as required by Appendix II.

      Thus, to the extent that the Defendant is entitled to make any argument in its

Reply Brief, that argument should be included in the thirteen (13) pages to which

Plaintiff consents, fully a third more pages than the ten (1) allowed by the Appendix

II.

      Of course, these equitable considerations are irrelevant in light of this Court’s

prohibition of arguments in Reply Briefs of Movants for Summary Judgment.

                                Conclusion

      Plaintiff humbly requests that the Defendant’s Partially Opposed Motion to

Exclude its Response to Plaintiff Statement of Facts From the Page Count

Limitations in its Reply Brief, ECM- No. 82, be denied for the simple reason that

the said Response is the only subject which may be included in the Reply Brief. In

any event, Defendant’s Reply Brief should not exceed thirteen pages.

                                              Respectfully submitted,

                                              /s/U.W. Clemon
                                              U.W. Clemon     Bar # CLE045
                                              U.W. CLEMON, LLC
                                              P.O. Box 2365
                                              Birmingham, AL 35201
                                              Telephone 205 506-4524
                                              Facsimile 205 538-5500
                                              e-mail uwclemon1@gmail.com

                                          3
        Case 1:16-cv-01832-ACA Document 83 Filed 02/06/19 Page 4 of 4




                                             MEHRI & SKALET, PLLC
                                             1250 Connecticut Avenue NW
                                             Washington, DC 20036
                                             Telephone: 202 822-5100
                                             Facsimile: 202 822-4977


                                  Certificate of Service

      I hereby certify that on this 6th day of February 2019, I have filed this

Response to the Defendant’s Motion for Summary Judgment with the Clerk of Court

utilizing the CM-ECF filing system, which will provide electronic notification to all

counsel of record.

                                             /s/U.W. Clemon
                                             U.W. Clemon




                                         4
